The opinions in this case were filed on September 30, 1912, and the case was then ordered reargued before the Court en banc because there was involved a question of constitutional law on which the entire Court is not agreed. This order was revoked on November 30, 1912, on the ground that the Justices of this Court have reached the same conclusion as to the form of the judgment that should be rendered.
November 30, 1912. The opinion of the Court was delivered by
The petitioners seek to enjoin proceedings which have been commenced to cut off a part of Lee county and annex it to Sumter county. Lee county was created in the year 1902, under the constitution of 1895, and statutes enacted in accordance with its provisions. It contains 410 1/2 square miles. The territory which it is proposed to take from it contains nine square miles; therefore, over 400 square miles will be left in the county. *Page 218 
The question is whether this reduction of its area can be made without violating the Constitution. Sections 3, 4, 5 and 7 of article VII, which provides the manner in which new counties shall be established, and existing county lines altered, are pertinent to this inquiry. They read as follows:
Sec. 3. "No new county hereafter formed shall contain less than one one hundred and twenty-fourth part of the whole number of inhabitants of the State, nor shall it have less assessed taxable property than one and one-half millions of dollars, as shown by the last tax returns, nor shall it contain less area than four hundred square miles.
Sec. 4 "No old county shall be reduced to less area than five hundred square miles, to less assessed taxable property than two million dollars, nor to a smaller population than fifteen thousand inhabitants.
Sec. 5. "In the formation of new counties, no old county shall be cut within eight miles of its courthouse building.
Sec. 7. "The General Assembly shall have the power to alter county lines at any time: Provided, That before any existing county line is altered, the question shall be first submitted to the qualified electors of the territory proposed to be taken from one county and given to another, and shall have received two-thirds of the votes case: Provided,further, That the change shall not reduce the county from which the territory is taken below the limits prescribed in sections 3, 4 and 5 of this article: Provided, That the proper proportion of the existing county indebtedness of the section so transferred shall be assumed by the county to which the territory is transferred."
The contention of the petitioners is rested solely upon this construction of the foregoing sections of the Constitution, to wit: that, as soon as a county is established, it becomes an old county, within the meaning of the Constitution, relatively to all counties thereafter created, and is entitled to the benefit of the limitations prescribed in sections 4 and 5 against the reduction of the area, wealth or *Page 219 
population of any old county in the creation of new counties, or in changing existing county lines.
It is but stating a truism to say that "new" and "old" are relative terms. What is new today may be relatively old tomorrow, and, as compared to some particular things or events, it may be new a hundred years hence. The meaning which these words were intended to have in the Constitution must be determined by the context and the general rules of construction.
The strongest argument in support of the contention of the petitioners is found in section 7, which gives the legislature "power to alter county lines at any time: Provided, That before any existing county line is altered," the question shall be decided by a two-thirds vote of the people of the territory affected. The words italicized and the context show the intention that the word "existing" should have not only its ordinary meaning, in which it refers to things of the present time, but also a relatively future meaning, and refer to lines existing at any time in the future, when it should be attempted to alter them. Therefore, the lines of Lee county could not be changed without compliance with this provision, although they were not "existing" at the adoption of the Constitution. The second proviso also lends some support to that contention, in that it expressly makes the limitation of section 5, which, in terms, applies to old counties, applicable to all counties in the alteration of county lines, so that, in the formation of new counties, and in the alteration of county lines, no county, old or new, can be cut within eight miles of its courthouse. While there is force in this argument, we do not think it conclusive.
While the intention of the framers of the Constitution is somewhat obscured by a want of clearness in expression, and, perhaps, also, from oversight of and consequent failure to provide for the contingency presented by this case, yet, when we construe together the various provisions *Page 220 
of the Constitution upon this subject, the conclusion cannot be resisted that the framers of the Constitution used the words "old" and "new," in the sections above quoted, with reference to the limits of area, population and wealth of counties, relative to the time when they were speaking. At that time, and as to those matters, they contemplated only the then existing counties and counties thereafter to be created, — the one class they denominated old, the other new. Hence, in section 3, we find them saying, "Nonew county hereafter formed," etc., showing that they used the words "new county" and "county hereafter formed" synonymously. To say that no new county shall contain less than 400 square miles, and to prohibit the reduction of its area below 500 square miles is such an incongruity of thought and expression as to forbid the adoption of the application of section 4 to counties which may contain less than 500 square miles. While it is true that a new county may contain over 500 square miles, still, when sections 3 and 4 are read together, the conclusion is inevitable that section 4 was not intended to apply to those counties whose minimum area was fixed at 400 square miles.
The second proviso to section 7, that, in altering county lines, "the change shall not reduce the county from which the territory is taken below the limits prescribed in sections 3, 4 and 5 of this article," seems to be conclusive of the question. If the construction contended for by petitioners is correct, the inclusion of the limitations contained in section 3 in the proviso to section 7 was useless, because, in that event, there is nothing to which the limitations of section 3 can apply, and the application of the limitations of sections 4 and 5 alone would have better expressed the intention of the lawmakers. But we find the limitations of section 3 incorporated in the proviso, and we must conclude that they were intended to have some force and effect and apply to something. Furthermore, if the construction contended for by the petitioners is sound, the *Page 221 
word "old" in sections 4 and 5 is useless. But we find it there, and the rules of construction require us to give it some meaning, if possible; and we must presume that, without it, these sections would not have expressed the intention of the lawmakers. The express incorporation of the limitation of section 5, a section which previously related to the formation of new counties, in the second proviso of section 7, and making it applicable to the alteration of all county lines, notwithstanding the use of the word "old" in that section, is significant as showing at least the opinion of the framers of the Constitution that a section which referred only to "old counties" would not apply in the alteration of any county line, unless made to do so by express reference, which tends to show that they did not think of counties thereafter to be formed as "old counties."
It follows that the inhibitions of section 4 do not apply to Lee county, as that is not an "old county," within the meaning of the Constitution, with respect to the limitations therein mentioned, and that the inhibitions of sections 3 and 5 will not be violated by the proposed alteration of the county line.
The petition is therefore dismissed.
MESSRS. CHIEF JUSTICE GARY and JUSTICES WOODS and
WATTS concur in the result.
MR. JUSTICE FRASER, disqualified.